479 F.2d 1046
UNITED STATES of America, Appellee,v.Richard RUSSELL, Appellant.
No. 26485.
United States Court of Appeals,Ninth Circuit.
June 20, 1973.

Robert E. Prince, Stern, Gayton, Neubauer & Brucker, Seattle, Wash., for appellant.
Stan Pitkin, U. S. Atty., Charles Pinnell, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before KOELSCH, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
This court's judgment in the subject cause, reported at 459 F.2d 671 (9th Cir. 1972), has now been reversed by the Supreme Court of the United States.  United States v. Russell, 411 U.S. 423, 93 S.Ct. 1637, 36 L.Ed.2d 366 (1973).  The Supreme Court remanded the cause to this court "for further proceedings in conformity with the (Supreme Court's) opinion . . . ." Pursuant to the Supreme Court's directions, we now affirm the District Court's judgment of conviction.


2
So ordered.